SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

25
KA 10-01398
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

DARYL RUTTY, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (JAHARR S. PRIDGEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered May 3, 2010. The judgment convicted
defendant, upon a nonjury verdict, of criminal contempt in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him following a
nonjury trial of criminal contempt in the first degree (Penal Law §
215.51 [b] [iii]), defendant contends that the verdict is against the
weight of the evidence. We reject that contention. Viewing the
evidence in light of the elements of the crime in this nonjury trial
(see People v Danielson, 9 NY3d 342, 349), and affording appropriate
deference to Supreme Court’s credibility determinations (see People v
Hill, 74 AD3d 1782, lv denied 15 NY3d 805), we conclude that the
alleged deficiencies in the evidence are not so substantial as to
render the verdict against the weight of the evidence (see generally
People v Bleakley, 69 NY2d 490, 495).

     Finally, we note that the certificate of conviction incorrectly
reflects that defendant was convicted upon a plea of guilty, and it
must therefore be amended to reflect that he was convicted upon a
nonjury verdict (see People v Saxton, 32 AD3d 1286).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court